IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                            )
                                              )
       v.                                     )         Crim. ID No. 1312014951
                                              )         Cr. A. Nos. 14-01-1239, etc.
JEROME MADISON                                )

                                   Submitted: May 12, 2022
                                    Decided: July 29, 2022

                                             ORDER

                         Upon Defendant Jerome Madison’s
                   Amended Second Motion for Postconviction Relief,
                                   DENIED.

       This is Defendant Jerome Madison’s Second Motion for Postconviction

Relief. Mr. Madison, who is serving a long period of mandatory incarceration for

rape, assault and related charges, asks the Court to vacate its judgment of conviction

and grant him a new trial based on post-trial DNA test results.

                FACTUAL1 AND PROCEDURAL BACKGROUND

       (1)     In December 2013, Mr. Madison was arrested by the New Castle

County police for intruding into his ex-girlfriend’s home and attacking her and a


1
    A more detailed account of Mr. Madison’s crimes is set forth in the Delaware Supreme Court’s
direct appeal decision and this Court’s denial of his first motion for postconviction relief. Madison
v. State, 2016 WL 363734, at *1 (Del. Jan. 28, 2016) (Madison I) ; State v. Madison, 2018 WL
1935966, at *1 (Del. Super. Ct. Apr. 11, 2018) (Madison II), aff’d, 2018 WL 6528488 (Del. Dec.
11, 2018). Here, the Court recounts only the specific factual and procedural background necessary
to resolve this motion.

                                                  -1-
male acquaintance. Mr. Madison gave a post-Miranda statement confessing that he

unlawfully entered the home when he saw that another man was inside.2

Mr. Madison admitted that upon seeing his former girlfriend being intimate with

someone else, he physically assaulted both of them; he denied though that he

sexually assaulted either.3

            (2)   Mr. Madison was thereafter indicted for multiple offenses including

first-degree rape, first-degree kidnapping, second-degree assault, home invasion, a

weapons offense, and terroristic threatening. 4

            (3)   His bench trial occurred in September 2014. The victims testified that,

in addition to violently assaulting them, Mr. Madison forced them to perform oral

sex on each other (though testimony conflicted as to whether one of the victims

actually complied or only pretended to do so).5 Mr. Madison also threatened future

harm to them and their families if they contacted the police.6 Despite these threats,

the victims called the police and gave statements at the hospital while being treated

for the injuries Mr. Madison had inflicted. 7


2
      Madison I, 2016 WL 363734, at *1.
3
      Id.
4
      Indictment, State v. Jerome Madison, ID No. 1312014951 (Del. Super. Ct. Jan. 21, 2014) (D.I.
2).
5
      Madison I, 2016 WL 363734, at *1.
6
      Id.
7
      Id.

                                                -2-
        (4)    At the conclusion of his non-jury trial, the Court found Mr. Madison

guilty of the following: one count each of—first-degree rape, attempted first-degree

rape, first-degree unlawful sexual contact, home invasion, possession of a deadly

weapon during the commission of a felony, second-degree assault, and third-degree

assault; and two counts each of—kidnapping first degree and terroristic threatening.8

He was later sentenced to serve an aggregate 42-year term of incarceration. 9

        (5)    The Delaware Supreme Court affirmed this Court’s verdict, sentence,

and denial of post-trial relief.10         With the assistance of appointed counsel,

Mr. Madison litigated his first postconviction motion four years ago. The motion

was ultimately unsuccessful.11 And our Supreme Court affirmed that denial.12

        (6)    Mr. Madison, then pro se, filed a second motion for postconviction

relief. He was eventually re-joined by counsel from his first postconviction round,

who filed the now-pending Amended Second Motion for Postconviction Relief.13


8
    Verdict, State v. Jerome Madison, ID No. 1312014951 (Del. Super. Ct. Oct. 1, 2014) (D.I. 42);
DEL. CODE ANN. tit. 11, §§ 773 and 531 (2013) (first-degree rape and attempted first-degree rape
are class A felonies); id. at § 783A (first-degree kidnapping is a class B felony); id. at § 826A
(home invasion is a class B felony); and id. at § 1447 (possession of a deadly weapon during the
commission of a felony is a class B felony).
9
   Sentencing Order, State v. Jerome Madison, ID No. 1312014951 (Del. Super. Ct. Mar. 13,
2015) (D.I. 57).
10
     Madison I, 2016 WL 363734, at *4.
11
     Madison II, 2018 WL 1935966.
12
     Madison v. State, 2018 WL 6528488 (Del. Dec. 11, 2018).
13
   Def.’s Am. Second Mot. for PCR Relief, State v. Jerome Madison, ID No. 1312014951 (Del.
Super. Ct. Feb. 22, 2021) (D.I. 146) (Hereafter “Def.’s Am. Second PCR Mot.”); see also Def.’s
                                              -3-
Trial counsel and the State timely filed their respective submissions and responses.14

        (7)     Given the unusual factual and procedural history that brought about the

DNA testing results upon which Mr. Madison and his counsel base the present

motion, the Court ordered some expansion of the record. 15 Of particular import to

the Court was gaining clarity on Mr. Madison’s position on the procedural bar to a

successive postconviction motion based on inconclusive, post-trial DNA results—

particularly when trial counsel strategically declined to have DNA testing performed

prior to trial and the Court had already denied postconviction relief on this claim.16

           MR. MADISON’S CURRENT POSTCONVICTION CLAIM

        (8)     Relying on post-trial DNA testing results, Mr. Madison contends that

his present postconviction relief claim is not “on the basis of newly discovered

evidence” under Delaware Superior Court Criminal Rule 61(d)(2)(i); but rather, one

of ineffective assistance of trial counsel, “with the newly discovered evidence

demonstrating the ensuing Strickland prejudice.”17 He asks the Court to grant him


Reply to State’s Resp. to Am. Second Mot. for PCR, State v. Jerome Madison, ID No. 1312014951
(Del. Super. Ct. Feb. 25, 2022) (D.I. 152).
14
    Affidavit of James A. Natalie, Jr., Esq., State v. Jerome Madison, ID No. 1312014951 (Del.
Super. Ct. Aug. 26, 2021) (D.I. 150) (Hereafter “Natalie Aff.”); State’s Resp. to Am. Second Mot.
for PCR, State v. Jerome Madison, ID No. 1312014951 (Del. Super. Ct. Dec. 20, 2021) (D.I. 151).
15
   See D.I. 149; see also Postconviction Arg. Tr. at 2-3, State v. Jerome Madison, ID No.
1312014951 (Del. Super. Ct. May 12, 2022) (D.I. 158).
16
     Postconviction Arg. Tr. at 4-5, 16.
17
   Def.’s Reply to State’s Resp. to Am. Second Mot. for PCR at 2, State v. Jerome Madison, ID
No. 1312014951 (Del. Super. Ct. Feb. 25, 2022) (D.I. 152); see also Postconviction Arg. Tr. at 9.

                                              -4-
a new trial because, to him, the recently-generated DNA results “create[] a strong

inference that [he] is actually innocent in fact of the acts underlying the charges of

which he was convicted[.]”18 Mr. Madison’s attempt to carefully navigate the

obvious Rule 61 hazards, simply does not get him to ground on which his recycled

complaint of ineffective assistance might stand.

                 APPLICATION OF RULE 61’S PROCEDURAL BARS

           (9)   Before the Court can consider the substance of any postconviction

claim, it must first address Criminal Rule 61’s procedural requirements. 19 The

procedural bars in Rule 61 are timeliness, repetitiveness, procedural default, and

former adjudication.20 If any of these apply, then the movant must show entitlement

to relief under Rule 61(i)(5).21

           (10) This postconviction motion—Mr. Madison’s second—is both untimely

and repetitive. So it is barred by Rules 61(i)(1) and (2). Mr. Madison also seeks to

revisit an ineffective assistance of counsel (IAC) claim that has been considered

before and refused. So Rule 61(i)(4)’s bar of formerly adjudicated claims also




18
     Def.’s Am. Second PCR Mot. at 6 (quoting Del. Super. Ct. Crim. R. 61(d)(2)(i)).
19
   Maxion v. State, 686 A.2d 148, 150 (Del. 1996); State v. Jones, 2002 WL 31028584, at *2
(Del. Super. Ct. Sept. 10, 2002).
20
     State v. Marc Taylor, 2017 WL 5054262, at *2 (Del. Super. Ct. Oct. 23, 2017).
21
     Id.

                                               -5-
precludes his lone prayer for relief here. 22

        (11) In      his   first   postconviction         proceeding,    this    Court     rejected

Mr. Madison’s IAC claim that alleged trial counsel’s failure to have certain items

tested for trace blood and to develop DNA evidence prejudiced the outcome of his

trial.23 Trial counsel made a strategic decision when he chose not to seek such testing

and that was a decision no court would be willing to disturb. 24 Accordingly,

Mr. Madison is not entitled to a re-examination of his earlier postconviction

complaint “simply because the claim is refined or restated.”25



22
   Super. Ct. Crim. R. 61(i)(4) (barring “any ground for relief that was formerly adjudicated,
whether in the proceedings leading to the judgment of conviction, in an appeal, in a postconviction
proceeding, or in a federal habeas corpus proceeding”) (emphasis added).
23
    See State v. Madison, 2018 WL 1935966, at *8 (Del. Super. Ct. Apr. 11, 2018) (“Madison
again fails to show that Mr. Natalie’s decision [not to pursue trace blood or DNA testing]
prejudiced the outcome of his trial. In Madison’s case, much like that of Jackson and Staats, the
potential evidence from the DNA and blood would not have overcome the overwhelming weight
of evidence presented at trial as to the issue of consent on the rape charges. This evidence includes
Madison’s own admissions, victim testimony, and the medical evidence. Madison fails to establish
either that [counsel’s] decision was deficient or that he was prejudiced by that decision.”).
24
    Id. See e.g. Drumgo v. State, 2012 WL 1377596, at *2 (Del. Apr. 17, 2012) (trial counsel’s
strategic decision to forego DNA testing to protect client from possibly incriminating results and
also provide the defense with an argument of insufficient evidence based on the prosecutor’s
failure to produce the test results was reasonable); Walker v. State, 2007 WL 2744920, *2 (Del.
Sept. 20, 2007) (trial counsel was reasonable when deciding DNA testing on a hair recovered from
the victim would do little or nothing to contradict the testimony establishing the rape); see also
State v. Drummond, 2002 WL 524283, at *1 (Del. Super. Ct. Apr. 1, 2002) (“[I]t is not this Court’s
function to second-guess reasonable trial tactics.”); State v. Flowers, 150 A.3d 276, 282 (Del.
2016) (quoting Strickland v. Washington, 466 U.S. 668, 687–88 (1984)) (In evaluating an
attorney’s performance, a reviewing court should “‘eliminate the distorting effects of hindsight,’
‘reconstruct the circumstances of counsel’s challenged conduct,’ and ‘evaluate the conduct from
counsel’s perspective at the time.’”).
25
     Skinner v. State, 607 A.2d 1170, 1172 (Del. 1992).

                                                -6-
        (12) Now Criminal Rule 61(i)(5) does permit litigation of a claim otherwise

procedurally barred under (i)(1), (2), or (4), but only if that claim satisfies the

pleading requirements of Rule 61(d)(2)(i) or (d)(2)(ii).26

        (13) Alluded to by Mr. Madison here, subsection (d)(2)(i) requires a movant

to plead with particularity that “new evidence exists that creates a strong inference

that the movant is actually innocent in fact of the acts underlying the charges of

which he was convicted.”27

      MR. MADISON’S RECONSTITUTED POSTCONVICTION CLAIM
           IS NOT EXCEPTED UNDER RULES (d)(2)(i) or (i)(5)

         (14) Under Rule 61(d)(2)(i), Mr. Madison shoulders a heavy burden in

establishing that the existence of “new evidence” creates a strong inference of his

actual innocence.28 The Delaware Supreme Court gave weight to the “actual

innocence” standard recently in Purnell v. State. 29 Indeed, Purnell was “the first

case where a defendant [] satisfied the actual innocence exception to the procedural

bars in Rule 61.”30



26
    See State v. Chattin, 2022 WL 2251248, at *2 (Del. Super. Ct. June 22, 2022) (quoting Super.
Ct. Crim. R. 61(i)(5)).
27
     Super. Ct. Crim. R. 61(d)(2).
28
    Purnell v. State, 254 A.3d 1053, 1100 (Del. 2021) (“Satisfying the actual innocence test is, by
design, a heavy burden, and such meritorious claims are exceedingly rare.”).
29
   Id. at 1095 (citing State v. Milton Taylor, 2018 WL 3199537, at *7 (Del. Super. Ct. June 28,
2018), aff’d, 2019 WL 990718 (Del. Feb. 27, 2019)).
30
     Id. at 1122.

                                               -7-
           (15) Of import here, a movant cannot successfully navigate the “actual

innocence” standard with evidence that is “merely cumulative or impeaching.”31

Thus, any new evidence “that goes only to the weight or credibility of that which

was presented to the [factfinder] is almost never adequate to meet the demanding bar

for being granted a new trial.”32

     A. THE DNA EVIDENCE IS NOT “NEW”.

           (16) In Purnell, our high court adapted the “new evidence standard”

Delaware courts have traditionally followed in the Lloyd 33 and Downes 34 line of

cases. 35 Those cases manifest a well-developed body of Delaware law that addresses

actual innocence claims based on new evidence and requires that such evidence must

be “discovered since the trial and could not have been discovered before by the

exercise of due diligence.”36

           (17) Mr. Madison holds up certain post-trial DNA test results as the “new

evidence” establishing his actual innocence. He only now possesses this evidence



31
     Id.
32
     Id.
33
     Lloyd v. State, 534 A.2d 1262 (Del. 1987).
34
     Downes v. State, 771 A.2d 289 (Del. 2001).
35
   Purnell, 254 A.2d at 1095-1100 (“[W]e prefer to rely on our test as set forth in Downes and
Lloyd. Nevertheless, we continue to find the reasoning of the federal cases applying Schlup useful
and persuasive guidance in examining Rule 61 actual innocence claims.”).
36
     Id. at 1097, 1100 (emphasis added).

                                                  -8-
because of Delaware’s statewide Sexual Assault Kit Initiative, a program that

“sought to clear a backlog of previously untested [rape] kits.” 37 Through that

program, the rape kit associated with this case was tested in October 2017—two

years after Mr. Madison’s trial and during the pendency of his first postconviction

motion.38

        (18) Fatal to Mr. Madison’s current effort, however, is the fact that the

possibility of testing for trace DNA evidence was known to him and his counsel well

before his trial. 39 So, in Purnell terms, the DNA evidence he proffers is not “new.”

        (19)     Simply because Mr. Madison now has DNA test results—results that

don’t appear to be any more- or less-favorable to him than no results at all—doesn’t

make it “new.” No, the possibility of testing for trace DNA was available pre-trial

and his trial counsel made the tactical decision to forgo such testing because, at best,

it would have been “superfluous or irrelevant,” at worse, “potentially prejudicial.”40

The since-developed trace DNA results demonstrate trial counsel’s prescience rather

than any possible ineffectiveness.


37
     See State’s Resp. to Am. Second Mot. for PCR at 15.
38
     Def.’s Am. Second PCR Mot., Appendix at A208 (Hereafter “Def.’s App.”).
39
    Madison, 2016 WL 363734, at *3 (rejecting Mr. Madison’s direct appeal claim that the State
suppressed exculpatory DNA evidence—“In its March 19, 2014 Superior Court Criminal Rule 16
disclosures, the State indicated that DNA was pending. At trial, Detective DiSabatino testified that
no DNA testing was performed. The State confirmed in its closing arguments that no evidence was
sent for DNA testing.”).
40
     See Natalie Aff. at 1.

                                                -9-
     B. THE MOSTLY INCONCLUSIVE TRACE DNA RESULTS LEND WEAK VOICE
        TO MR. MADISON’S PROTESTATION OF ACTUAL INNOCENCE.

        (20) Mr. Madison posits that when the 2017 DNA testing results are

considered together with the victims’ testimony, it supports a conclusion that the sex

crimes he was convicted of never occurred. 41 If the victims are to be believed, says

he, conclusive DNA evidence supporting their testimony must exist, e.g., blood

would be present on the oral swabs 42 or some DNA transfer found between the two

victims. But the results are inconclusive at best and a far cry from evidence

establishing Mr. Madison’s actual innocence.

        (21) Known blood samples and several latent evidence swabs were obtained

from the two victims when the underlying offenses occurred in 2013. Consistent

with Delaware’s statewide rape kit testing initiative, those collected samples were

processed for possible DNA in October of 2017 to be added to a more generalized

investigative database. 43 The 2017 Report indicates each sample was specifically




41
    See Postconviction Arg. Tr. at 14 (“I think some of this is the weight of impeachment
information dependent upon the forensic evidence that we can demonstrate. In this case, for
example, there is testimony of alleged oral sex that was performed. There is no testimony of
anyone washing off or doing anything that would cleanse any body parts of DNA, so there is no
reason to believe that there would not be the presence of DNA if these actions as alleged by the
victims actually occurred. So I think this is one of those categories in which the impeachment
value is even higher because of the way that the testimony unfolded at trial.”).
42
     Def.’s Reply to State’s Resp. to Am. Second Mot. for PCR at 17-18.
43
     Def.’s App. at A208.

                                              -10-
fondled the female victim. 46 He insists the limited 2017 DNA test results support

his long-claimed innocence of the sex charges because it “reveals that the mouth and

chin swabs of AT were inconclusive for the presence of male DNA” thereby

discrediting the victims’ testimony. 47 Mr. Madison’s theory is that the inconclusive

results exonerate him of the sex crimes and prove the victims fabricated the sexual

assault. In his view, anything less than absolute positive findings that the victims

transferred DNA proves him innocent. This view defies both logic and science.

And other courts have rejected just such postconviction claims based on post-trial

DNA evidence testing. 48

           (23) For instance, like Mr. Madison, a Nebraska defendant was convicted of

first degree sexual assault and obtained post-trial DNA test results revealing only the



46
     Id.
47
     Def.’s Am. Second PCR Mot. at 17-22; see also Postconviction Arg. Tr. at 5.
48
     See, e.g., State v. Gonzalez, 2021 WL 5313073 (Neb. Ct. App. Nov. 16, 2021); State v. Jenkins,
393 P.3d 1184, 1187-88 (Or. Ct. App. 2017) (denying post-trial DNA testing because initial testing
already indicated DNA presence of two other unknown individuals, so a retest indicating DNA of
other individuals would be duplicative of evidence available during defendant’s trial, and further
testing wouldn’t establish defendant’s actual innocence in light of the overall case against him);
State v. Romero, 360 P.3d 1275 (Or. Ct. App. 2015) (denying postconviction relief where
defendant argued that the DNA evidence, assuming exculpatory results, would “undermine” the
state’s theory by either revealing that none of the DNA belonged to him or the victim, or by
revealing the DNA of the true perpetrator); Bates v. State, 3 So. 3d 1091 (Fla. 2009) (denying post-
trial DNA testing because such testing would neither exonerate nor mitigate defendant’s sentence
in light of the trial testimony, defendant’s own statements and admissions, and the physical
evidence seized from him during his arrest at the crime scene); but cf. People v. Shum, 797 N.E.2d
609, 619-21 (Ill. 2003) (finding post-trial DNA testing was warranted given the “unusual facts of
this 20-year-old case,” where identity was a central issue and favorable DNA testing would
significantly advance defendant’s claim of actual innocence).

                                               -12-
presence of the victim’s DNA and “some indication of male DNA on one sample.”49

That defendant’s lone claim for relief was that the lack of DNA evidence tying him

to the victim’s bedspread either exonerated him entirely of the underlying rape

charges, or was “exculpatory enough” to warrant a new trial.50

           (24) That Nebraska courts disagreed, reasoning that no DNA evidence

linking the defendant to the crime scene was presented at his trial; so, these results

neither revealed anything new, nor was the lack of DNA evidence at trial material

to the issue of his guilt. 51 “DNA evidence is not a videotape of a crime, and the

nonpresence of an individual’s DNA profile in a biological sample does not preclude

that individual from having been present or in possession of the item tested.” 52 Thus,

the courts rejected the defendant’s contention that the DNA results were exonerative

because the lack of one’s DNA on an item of evidence “is at best inconclusive,

especially when there is other credible evidence tying the defendant to the crime.”53

           (25) Same here. The lack of a positive finding of one victim’s DNA on the

person of the other is of de minimis value given the fully developed body of evidence



49
     Gonzalez, 2021 WL 5313073, at *4.
50
     Id.
51
     Id.
52
   Id. at *5 (citing State v. Myers, 937 N.W.2d 181 (Neb. 2020), cert. denied 141 S. Ct. 287
(2020)).
53
     Id. (citing State v. Amaya, 938 N.W.2d 346, 354 (Neb. 2020)).

                                              -13-
in this case.

        (26) Consequently, Mr. Madison’s claim of actual innocence here fares no

better under our Purnell actual-innocence standard.54 No DNA evidence either

supporting Mr. Madison’s claims of innocence or the victims’ claims of sexual

assault was presented at trial. His guilty verdict rested on other credible evidence

that proved his crimes, inter alia, his own admissions and trial testimony, the

victims’ testimony, and the medical evidence.

        (27) Mr. Madison indulges the “CSI effect” in his thought and filings—if

the police couldn’t develop scientific evidence to support the victims, then what they

recounted must not have happened.55 But in reality, the post-trial DNA results are

neutral, add nothing new, and the lack of this evidence at his trial clearly was

immaterial to his guilt. The 2017 DNA results neither exonerate Mr. Madison nor

suggest that the victims fabricated the sexual assault. And in no real-world view can

they be deemed to create the inference of innocence—let alone the strong

inference—required under this Court’s Rule 61(i)(5) exception to allow this second



54
     Purnell, 254 A.2d at 1095.
55
   “The ‘CSI effect’ is a term that legal authorities and the mass media have coined to describe a
supposed influence that watching the television show CSI: Crime Scene Investigation has on juror
behavior. Some have claimed that jurors who see the high-quality forensic evidence presented on
CSI raise their standards in real trials, in which actual evidence is typically more flawed and
uncertain.” United States v. Fields, 483 F.3d 313, 355 n.39 (5th Cir. 2007) (quoting Tom R. Tyler,
Viewing CSI and the Threshold of Guilt: Managing Truth and Justice in Reality and Fiction, 115
YALE L.J. 1050, 1050 (2006)).

                                              -14-
postconviction motion for revisitation of the prior IAC disposition.56

     C. GIVEN ITS MOST GENEROUS INTERPRETATION,
        THE POST-TRIAL DNA EVIDENCE IS IMPEACHMENT MATERIAL.

           (28) Recall that Mr. Madison suggests that the 2017 DNA testing results are

somehow evidence that his counsel’s tactical call to eschew pre-trial testing of the

victim swabs was objectively unreasonable and prejudicial.                     Like attacks on

informed trial strategy gain little ground in the best of circumstances.57 But bringing

such here by claiming that the 2017 results are some evidence of actual innocence

warranting a do-over of the previously defeated IAC claim is futile. 58

           (29) Under Delaware law, “[s]atisfying the actual innocence test is, by

design, a heavy burden, and such meritorious claims are exceedingly rare.” 59 A

defendant cannot successfully navigate the “actual innocence” standard with

evidence that is “merely cumulative or impeaching.”60




56
    See, e.g., Dixon v. State, 2021 WL 3404223, at *3-5 (Del. Aug. 4, 2021) (affirming dismissal
of postconviction relief where defendant’s claims of new evidence, e.g., that the prosecution’s
ballistics expert pleaded guilty to providing false activity sheets to the police and was paid for
work not performed, did not give rise to any inference of actual innocence warranting new trial).
57
    Hoskins v. State, 102 A.3d 724, 730 (Del. 2014) (“If an attorney makes a strategic choice ‘after
thorough investigation of law and facts relevant to plausible options,’ that decision is ‘virtually
unchallengeable.’”): Burns v. State, 76 A.3d 780, 788 (Del. 2013) (“It should be noted that even
evidence of ‘[i]solated poor strategy, inexperience, or bad tactics do[es] not necessarily amount
to ineffective assistance of counsel.’”).
58
     E.g., Swan v. State, 248 A.3d 839, 876-77 (Del. 2021).
59
     Purnell, 254 A.3d at 1100.
60
     Id.

                                               -15-
        (30) The DNA test results here are inconclusive and illustrative of what was

already established at trial. “[I]n combination with effective cross-examination,” the

best Mr. Madison could hope to do with the inconclusive results would be to impeach

conflicting or inconsistent victim testimony.61 But it is difficult to divine any

different outcome given the victims’ actual trial testimony related to the sexual

assaults and its impeachment by well-experienced counsel. Cross-examination

based on the inconclusive test results offers little more here.

        (31) As Purnell forbids the use of “merely cumulative or impeaching”

evidence to satisfy the actual-innocence standard, the inconclusive 2017 DNA test

results and their minimal further impeachment value will not suffice. Thus, Mr.

Madison hasn’t carried his heavy burden under Rule 61(d)(2)(i) or (i)(5).62

                                         CONCLUSION

        (32) Mr. Madison’s motion is an untimely and successive postconviction

petition resolved by application of Rule 61’s procedural bars. While he posits

otherwise, the 2017 DNA testing results are not new evidence of actual factual

innocence per se. Nor do they provide some avenue to revisit Mr. Madison’s

enduring claim that his trial counsel was ineffective. Accordingly, his Amended

Second Motion for Postconviction Relief is DENIED.


61
     Postconviction Arg. Tr. at 14-15.
62
     Purnell, 254 A.3d at 1122.

                                           -16-
      IT IS SO ORDERED.

                                           __________________________
                                           Paul R. Wallace, Judge
Original to Prothonotary
cc:   Karin M. Volker, Deputy Attorney General
      Christopher S. Koyste, Esq.




                                    -17-